Exhibit 99.2 All information in the following tables is presented on a basis prepared in accordance with U.S. generally accepted accounting principles (GAAP), unless otherwise indicated.Certain reclassifications of prior period amounts have been made to conform to the current period presentation. (Preliminary) American Express Company Consolidated Statements of Income (Millions) Quarters Ended March 31, Percentage Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 4 % Net card fees 7 Travel commissions and fees (3 ) Other commissions and fees (2 ) Other (3 ) Total non-interest revenues 3 Interest income Interest on loans 4 Interest and dividends on investment securities 53 66 ) Deposits with banks and other 26 30 ) Total interest income 3 Interest expense Deposits ) Long-term debt and other (9 ) Total interest expense ) Net interest income 10 Total revenues net of interest expense 4 Provisions for losses Charge card 10 Cardmember loans 30 Other 27 22 23 Total provisions for losses 21 Total revenues net of interest expense after provisions for losses 3 Expenses Marketing and promotion (2 ) Cardmember rewards 4 Cardmember services (3 ) Salaries and employee benefits (1 ) Professional services 4 Occupancy and equipment 8 Communications 96 96 - Other, net (2
